                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

TONI ANDERSON,

             Plaintiff,

v.                                              Case No: 2:17-cv-220-FtM-CM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      This matter comes before the Court upon review of the Unopposed Application

for Attorney Fees Under the Equal Access to Justice Act filed on October 22, 2018.

Doc. 23. Plaintiff moves pursuant to the EAJA for an award of attorney’s fees in the

amount of $6,399.50. Id. at 1. Plaintiff includes an itemization of time confirming

a total of 32.60 hours of attorney time performed in 2017 and 2018 expended at the

hourly rates of $196.01 and $200.00, respectively. Id. at 5-6, 8-9. Plaintiff states

the Commissioner does not oppose the requested relief. Id. at 2. For the reasons

stated herein, the motion will be granted.

      Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the

claimant is a prevailing party in a non-tort suit involving the United States; (2) the

Government’s position was not substantially justified; (3) the claimant filed a timely

application for attorney’s fees; (4) the claimant had a net worth of less than two

million dollars at the time the complaint was filed; and (5) there are no special

circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).
      In this case, on August 23, 2018, the Court entered an Order reversing and

remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). Doc. 21. Judgment was entered on August 24,

2018. Doc. 22. Plaintiff asserts that the Commissioner’s position in the underlying

action was not substantially justified, and Plaintiff’s net worth at the commencement

of this case was less than two million dollars. Doc. 23 at 1. The Commissioner does

not contest that Plaintiff meets the requirements under the EAJA, and the Court

finds that all conditions have been met. See Doc. 23 at 2.

      EAJA fees are “based upon prevailing market rates for the kind and quality of

services furnished,” not to exceed $125.00 per hour unless the Court determines that

an increase in the cost of living or a special factor justifies a higher fee. 28 U.S.C. §

2412(d)(2)(A).   Determination of the appropriate hourly rate is thus a two-step

process.   The Court first determines the prevailing market rate; then, if the

prevailing rate exceeds $125.00, the Court determines whether to adjust the hourly

rate. Meyer v. Sullivan, 958 F.2d 1029, 1033-34 (11th Cir. 1992). The prevailing

market rates must be determined according to rates customarily charged for similarly

complex litigation and are not limited to rates specifically for social security cases.

Watford v. Heckler, 765 F.2d 1562, 1568 (11th Cir. 1985).

      Plaintiff’s counsel is requesting an adjusted hourly rate that is authorized by

applying the cost-of-living adjustment to the $125.00 ceiling for work performed

during 2017 and 2018. Doc. 23 at 4-6. Because the Commissioner does not object

to the adjusted hourly rate sought and it is within the rates permitted by the EAJA,




                                          -2-
the Court finds $196.01 for 2017 and $200.00 for 2018 are appropriate and reasonable

hourly rates for those years. Plaintiff’s counsel also has submitted a schedule of

hours that includes an itemization of legal services performed. Id. at 8-9. After

reviewing the description of the services provided, the Court also concludes the time

is reasonable and properly compensable.

        ACCORDINGLY, it is

        ORDERED:

        1.    The Unopposed Application for Attorney Fees Under the Equal Access

to Justice Act (Doc. 23) is GRANTED.            Attorney’s fees in the total amount of

$6,399.50 shall be awarded to Plaintiff pursuant to the EAJA, 28 U.S.C. § 2412(d).

If the United States Department of the Treasury determines that Plaintiff does not

owe a federal debt, the Government will accept Plaintiff’s assignment of EAJA fees

and pay fees directly to Plaintiff’s counsel.

        2.   The Clerk is directed to enter judgment for Plaintiff as to attorney’s fees

in the amount of $6,399.50 under the EAJA, 28 U.S.C. § 2412(d).

        DONE and ORDERED in Fort Myers, Florida on this 24th day of October,

2018.




Copies:
Counsel of record




                                          -3-
